2022 IL App (1st) 200049-U
                                           No. 1-20-0049
                                      Order filed June 1, 2022
                                                                                         Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                              IN THE
                                 APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
          Plaintiff-Appellee,                                    )   Cook County.
                                                                 )
     v.                                                          )   No. 17 CR 13159
                                                                 )
 JEREMIAH BETHEL,                                                )   Honorable
                                                                 )   Neera L. Walsh,
          Defendant-Appellant.                                   )   Judge, presiding.



          JUSTICE BURKE delivered the judgment of the court.
          Presiding Justice Gordon and Justice Ellis concurred in the judgment.

                                             ORDER

¶1     Held: We affirm defendant’s convictions for felony resisting or obstructing a peace
             officer over his contention that the State failed to prove him guilty beyond a
             reasonable doubt.

¶2     Following a bench trial, defendant Jeremiah Bethel was found guilty of two counts of the

Class 4 felony of resisting or obstructing a peace officer (720 ILCS 5/31-1(a-7) (West 2016)) and

sentenced to two years’ probation. On appeal, defendant contends the State did not establish that
No. 1-20-0049


he proximately caused injury to the two officers involved in the incident, and so we should reduce

his felony convictions to misdemeanors. We affirm.

¶3     Defendant was charged by information with two counts of resisting or obstructing two

peace officers, University of Chicago police officers Mike Styrcula and Taylor, on August 29,

2017, and proximately causing injury to both.1

¶4     At trial, Officer Styrcula testified that on August 29, 2017, at approximately 12:21 p.m.,

he and Officer Rios Garcia responded to a reported trespass at the Bernard Mitchell Hospital on

the University of Chicago campus. When Officer Styrcula arrived, he saw defendant, whom he

recognized from a different incident, sitting in the lobby and speaking with a security guard. After

he spoke with security personnel and hospital management, Officer Styrcula intended to arrest

defendant.

¶5     Defendant moved 10 feet from Officers Styrcula and Garcia, took a “fighting stance,” and

said, “[l]et me go, I’m not getting arrested.” Officer Styrcula radioed for assistance and attempted

to deescalate the situation by speaking with defendant and requesting he place his hands behind

his back. Defendant maintained his “fighting stance” and remained uncooperative. Officer Garcia

attempted to grab one of defendant’s arms, but defendant moved his arms away.

¶6     After approximately five officers arrived and assisted with bringing defendant to the

ground in an emergency takedown. Officer Styrcula grabbed defendant’s left arm and wrist to affix

a handcuff, as defendant was “constantly moving” and trying to pull himself free.

¶7     Both Officer Styrcula and Officer Garcia wore body cameras during the incident, and

Officer Styrcula testified that he reviewed footage from Garcia’s body camera, which accurately


       1
           Officer Taylor’s first name does not appear in the record on appeal.

                                                    -2-
No. 1-20-0049


depicted the events. The State introduced the footage into evidence and published a portion of the

footage, which is included in the record on appeal.

¶8     The footage shows Officers Styrcula and Garcia approach defendant as he is sitting in the

hospital lobby. They tell him they are arresting him for trespassing. Defendant rises, walks a few

feet from the officers, and removes a ring from his left hand. The officers repeatedly ask him to

turn around, but he becomes hostile and uncooperative, exhibits agitated body language, and yells

at the officers and hospital staff. Defendant then raises his arms, continues to yell, and refuses to

cooperate with the officers.

¶9     After a few minutes, the officers slowly approach defendant and grab him. The officers

take defendant to the ground as he struggles, and they grab his arms. During this time, several

other officers arrive and assist in subduing defendant. The officers then raise defendant from the

ground, pat him down, and lead him from the lobby as he continues to yell.

¶ 10   Officer Styrcula further testified that after he stood, he noticed his left hand was cut and

bleeding, although he was unaware of the cause. His hand was uninjured before he “went to the

ground.” The approximately one-inch laceration was throbbing and painful, and Officer Styrcula

was treated at the hospital. Officer Styrcula identified a photograph of his injury, which is included

in the record on appeal. The photograph shows a man’s left hand with a laceration near the thumb.

¶ 11   On cross-examination, Officer Styrcula stated that he spoke with defendant for

approximately 30 minutes prior to the incident depicted in the footage.

¶ 12   Officer Taylor testified that he arrived on scene and saw five officers surrounding

defendant and attempting to arrest him. When the officers attempted to grab defendant, he flailed

his arms and spoke in a “loud tone.” Officer Taylor assisted in the emergency takedown by


                                                -3-
No. 1-20-0049


grabbing defendant’s left shoulder with his left hand and defendant’s waist with his right hand.

Defendant attempted to push away, so the officers “put him on the ground” where defendant

continued to resist and clinched his arms. As they went to the ground, Officer Taylor landed on

his left hip, on top of his radio, and felt “pressure.” Afterwards, Officer Taylor felt pain on his left

hip, noticed bruising above his hip, and was treated in the hospital with Ibuprofen.

¶ 13    Officer Taylor wore a body camera during the incident, and testified that he reviewed the

footage, which accurately depicted the events. The State introduced Officer Taylor’s footage into

evidence and published a portion of the footage, which is included in the record on appeal. The

published footage shows the same events as the footage from Officer Garcia’s body camera, but

from a different angle.

¶ 14    Defendant testified that on August 29, 2017, he was at the University of Chicago Medical

Center. When defendant first arrived, he spoke with a security guard about his reasons for being

at the hospital and did not believe he was not allowed in the building. When the officers

approached, defendant saw that Officer Styrcula had “a wristband on his hand already.” Officer

Styrcula threatened defendant “a couple times” before this incident.

¶ 15    On cross-examination, defendant stated that, prior to the incident, hospital personnel had

told him that he could not return to the hospital. On August 29, 2017, defendant neither was injured

nor received medical attention at the hospital.

¶ 16    In closing, defense counsel argued that the State failed to prove defendant proximately

caused an injury to either testifying officer, so “the only thing that [defendant] may be guilty of”

was misdemeanor resisting arrest.




                                                  -4-
No. 1-20-0049


¶ 17    The court found defendant guilty of the two counts of felony resisting arrest. The court

found the officers to be credible and defendant not credible, and that the officers’ testimony, along

with the photographic and video evidence, showed that defendant proximately caused their

injuries.

¶ 18    The court denied defendant’s motion for a new trial. 2 After a hearing, the court sentenced

defendant to concurrent terms of two years’ probation on each count. Defendant did not file a

motion to reconsider sentence.

¶ 19    On appeal, defendant argues the State failed to prove beyond a reasonable doubt that his

conduct proximately caused the officers’ injuries because the State presented no evidence of how

Officer Styrcula received the cut on his hand, and the assertion that defendant caused Officer

Taylor’s injury was “too speculative.” Therefore, defendant requests that we reduce his felony

convictions to misdemeanors.

¶ 20    The standard of review for a challenge to the sufficiency of the evidence is “whether,

viewing the evidence in the light most favorable to the State, ‘any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.’ ” People v. Belknap, 2014

IL 117094, ¶ 67 (quoting People v. Collins, 106 Ill. 2d 237, 261 (1985)). This standard applies

whether the evidence is direct or circumstantial. People v. Wheeler, 226 Ill. 2d 92, 114 (2007)

(citing People v. Cooper, 194 Ill. 2d 419, 431 (2000)). The trier of fact resolves conflicts in the

testimony, weighs the evidence, and draws reasonable inferences from basic facts to ultimate facts.

People v. Brown, 2013 IL 114196, ¶ 48. Accordingly, this court will not retry the defendant or




        2
         The written motion, which the court allowed defendant to file pro se, is not included in the record
on appeal. Counsel was reappointed to represent defendant at sentencing.

                                                   -5-
No. 1-20-0049


substitute its judgment for that of the trier of fact on the weight of the evidence or credibility of

witnesses. Id. A reviewing court must allow all reasonable inferences from the record in favor of

the prosecution (People v. Cunningham, 212 Ill. 2d 274, 280 (2004)) and will not reverse a criminal

conviction unless the evidence is “unreasonable, improbable, or so unsatisfactory as to justify a

reasonable doubt of the defendant’s guilt” (People v. Jackson, 232 Ill. 2d 246, 281 (2009)).

¶ 21   Resisting or obstructing a peace officer is a Class A misdemeanor, unless certain criteria

apply. 720 ILCS 5/31-1(a) (West 2016). Defendant was charged with Class 4 felony resisting or

obstructing a police officer. To prove defendant guilty of the felony offenses as charged, the State

had to prove that he knowingly resisted University of Chicago police officers Styrcula and Taylor,

whom he knew to be peace officers, during the performance of their official duties, and the

violation proximately caused injury to the officers. 720 ILCS 5/31-1(a-7) (West 2016). Defendant

only challenges causation.

¶ 22   Proximate cause describes two requirements: cause in fact and legal cause. People v.

Hudson, 222 Ill. 2d 392, 401 (2006). Cause in fact exists where the defendant’s conduct is a

material element and substantial factor in bringing about the injury. People v. Mumaugh, 2018 IL

App (3d) 140961, ¶ 28. This occurs when “absent that conduct, the injury would not have

occurred.” Id. “Legal cause is ‘essentially a question of foreseeability’; the relevant inquiry is

‘whether the injury is of a type that a reasonable person would see as a likely result of his or her

conduct.’ ” Hudson, 222 Ill. 2d at 401 (quoting First Springfield Bank & Trust v. Galman, 188 Ill.

2d 252, 258 (2006)).




                                                -6-
No. 1-20-0049


¶ 23    Viewing the evidence in the light most favorable to the State and drawing all reasonable

inferences in its favor, we find a rational trier of fact could have determined that defendant

proximately caused Officer Styrcula’s and Officer Taylor’s injuries.

¶ 24    Officer Styrcula testified that he was uninjured before participating in defendant’s

emergency takedown, and, after doing so, his left hand was cut and bleeding. Further, Officer

Taylor testified that he assisted with the takedown and fell on his hip, which caused pain and

bruising. The State introduced a photograph of Officer Styrcula’s injury, as well as two videos

showing the officers take defendant to the ground as he struggled. Even if the evidence does not

establish which particular action caused the officers’ injuries, a rational trier of fact could conclude

that both injuries occurred during the course of defendant’s struggle when the officers performed

the takedown. Thus, the court could determine that defendant’s conduct was a material element

and substantial factor in bringing about the injuries. See Mumaugh, 2018 IL App (3d) 140961, ¶

28.

¶ 25    Additionally, it was foreseeable that the officers would be injured where defendant’s

refusal to cooperate required the emergency takedown. The testimony and video evidence shows

defendant’s aggression and refusal to cooperate. The officers attempted to deescalate the situation,

but defendant continued to act aggressively. Thus, the officers needed to perform an emergency

takedown to subdue defendant, which became violent as defendant struggled. It is reasonably

foreseeable that an officer might be injured while attempting to subdue a struggling man. See

People v. Cervantes, 408 Ill. App. 3d 906, 909-10 (2011) (an officer’s injury caused by slipping

on ice while chasing a defendant was reasonably foreseeable to establish proximate cause). Thus,




                                                 -7-
No. 1-20-0049


the trial court could reasonably have determined that legal cause existed and, accordingly, that

defendant’s resistance was the proximate cause of the officers’ injuries.

¶ 26    Defendant further contends that even if his conduct were the proximate cause of the

injuries, the statute for resisting or obstructing a peace officer does not provide that a de minimis

injury supports the felony offense. See 720 ILCS 5/31-1(a-7) (West 2016). To that end, defendant

cites the statute’s legislative history, where the sponsor of the bill stated that the charge of resisting

arrest can be upgraded to a felony where the peace officer suffers “great bodily harm.” 92d Ill.

Gen. Assem., Senate Proceedings, April 4, 2002, at 88-89.

¶ 27    Although defendant cites to the Senate floor debate regarding this provision, he does not

suggest that the text of the statute is ambiguous, and thus his reliance on legislative history to

interpret the statute is improper. “When the statutory language is clear and unambiguous, it is

unnecessary to resort to other aids of interpretation.” People v. Nunez, 236 Ill. 2d 488, 495 (2010).

The language of a statute is ambiguous where it is susceptible to more than one reasonable

interpretation. People v. Boyce, 2015 IL 117108, ¶ 22. Here, the provision is unambiguous and

provides that the offense of resisting or obstructing a peace officer is a Class 4 felony where the

conduct causes “injury” to the peace officer. 720 ILCS 5/31-1(a-7) (West 2016). Although no case

law defines “injury” in the context of the statute for resisting or obstructing a peace officer, we

have defined “injury” in analogous contexts as “an act that hurts, i.e., that causes bodily pain.” See

People v. Garrett, 281 Ill. App. 3d 535, 542 (1996). Thus, the injuries to Officers Styrcula and

Taylor qualified as injuries under the statute to elevate the offense to a Class 4 felony where both

officers testified they felt pain after defendant’s actions.




                                                  -8-
No. 1-20-0049


¶ 28   In his reply brief, defendant contends that without placing some “lower bound” upon the

term “injury,” a literal reading of the statute would produce absurd results such as elevating an

offense to a felony for trivial harms “such as a hangnail.” We disagree. As noted, we have defined

the term injury as an act which causes “bodily pain.” Id. Defendant’s contention that the literal

reading of the term “injury” would cause absurd results is speculative and contrary to the

established case law. Here, the State provided evidence that defendant’s actions injured Officer

Styrcula and Officer Taylor as contemplated by the statute. Thus, the evidence is not so

unreasonable, improbable, or unsatisfactory to justify a reasonable doubt of defendant’s guilt. See

Jackson, 232 Ill. 2d at 281.

¶ 29   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 30   Affirmed.




                                               -9-